Title: To John Adams from United States House of Representatives, 24 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 24, 1791
				
				 The House of Representatives have passed the bill, entitled “An act fixing the time for the next annual meeting of Congress,” in which they desire the concurrence of the Senate.The House of Representatives agree to the amendment of the Senate on the bill, entitled “An act for giving effect to the laws of the United States, within the state of Vermont.”The Speaker of the House of Representatives having signed an enrolled resolution, I am directed to bring it to the Senate for the signature of the Vice President.
				
					
				
				
			